 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ELRADER BROWNING,                                    Case No. 1:21-cv-00041-HBK
12                        Plaintiff,
13                                                         ORDER TRANSFERRING CASE TO THE
              v.
                                                           SACRAMENTO DIVISION OF THE
14    M. BURKHART, et al.,                                 EASTERN DISTRICT OF CALIFORNIA

15                        Defendants.
16

17

18          Before the Court is Plaintiff Elrader Browning’s pro se 42 U.S.C. § 1983 complaint filed
19   on January 12, 2021. (Doc. No. 1). Plaintiff filed the complaint while he was incarcerated in
20   Kern Valley State Prison. According to the allegations in the complaint, the events which give
21   rise to plaintiff’s claims took place while plaintiff was incarcerated in New Folsom/Sacramento
22   State Prison (California State Prison- Sacramento). Because the events giving rise to the cause of
23   action occurred in Sacramento County, which is within the venue of the Sacramento Division,
24   plaintiff should have filed the complaint in the Sacramento Division of this court. See 28 U.S.C.
25   § 1391(b)(1)-(2); see also Ziegler v. Indian River County, 64 F.3d 470, 474 (9th Cir. 1995)
26   (reviewing federal court jurisdiction and venue in a § 1983 action). Pursuant to Local Rule
27   120(f), a civil action which has not been commenced in the proper court may, on the court’s own
28   motion, be transferred to the correct court. The court finds it in the interests of justice to transfer
                                                       1
 1   this case under 28 U.S.C. § 1406(a).

 2            Accordingly, it is ORDERED:

 3            1. The Clerk of Court is directed to transfer this action to the Sacramento Division of the

 4               United States District Court for the Eastern District of California and close this case.

 5            2. All future filings shall refer to the new Sacramento case number assigned and shall be

 6               mailed to United States District Court, Eastern District of California 501 “I” Street,

 7               Suite 4-200, Sacramento, CA 95814 for filing.

 8
     IT IS SO ORDERED.
 9

10
     Dated:      June 2, 2021
11                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
